PER CURIAM.
Brian Neville appeals an order of the Unemployment Appeals Commission (UAC) affirming the appeals referee’s decision denying him unemployment benefits and requiring him to repay overpaid benefits. We affirm because the record contains competent, substantial evidence to support the conclusion that Neville failed to seek full-time work as required by section 443.091(1)(c), Florida Statutes (1995), and must repay benefits to which he was not entitled, pursuant to section 443.151(6), Florida Statutes (1995). See Teague v. Florida Industrial Comm’n, 104 So.2d 612 (Fla. 2d DCA 1958).
BLUE, A.C.J., and FULMER and NORTHCUTT, JJ., concur.